Citation Nr: 0936619	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-13 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.  

2.  Entitlement to service connection for arthritis of the 
left knee, to include on a secondary basis.  

3.  Entitlement to service connection for a low back 
condition, claimed as degenerative disc disease or 
spondylosis.  

4.  Entitlement to service connection for an innocently 
acquired psychiatric disorder to include depression.  

5.  Entitlement to service connection for hepatitis C.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
RO.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge in Washington, D.C. in August 2009 but failed to report 
without explanation.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings pertaining to a right or left knee disorder in 
service or for many years thereafter.  

2.  The currently demonstrated left and right knee arthritis 
is not shown to be due to a documented injury or another 
causative event linked to the Veteran's active service.  

3.  The Veteran is not shown to have manifested complaints or 
findings referable to a low back condition in service or 
until many years thereafter.  

4.  The currently demonstrated low back degenerative changes 
are not shown to be due to any identified injury or another 
event or incident of his active service.  

3.  The Veteran currently is not shown to have an innocently 
acquired psychiatric disorder that can be causally linked to 
any event or incident of his period of active service; the 
Veteran's multiple substance abuse is the result of the his 
own willful misconduct.  

4.  The Veteran did not manifest complaints or findings of 
hepatitis C until many years after service.  

5.  The currently demonstrated hepatitis C is shown to more 
likely be the result of the veteran's extensive postservice 
exposure to multiple risk factor for acquiring the disease 
rather than due to any identified incident of his period of 
active duty.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by arthritis of the 
right knee is not due to disease or injury that was incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309 (2008).  

2.  The Veteran's disability manifested by arthritis of the 
left knee is not due disease or injury that was incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein; nor is it shown to be proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.310 (2008).  

3.  The Veteran's low back disability manifested by 
degenerative changes is not due to disease or injury that was 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2008).  

4.  The Veteran does not have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by active service; primary 
substance abuse is not a disability for VA compensation 
purposes.  38 U.S.C.A. §§ 105, 1101, 1110 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. § 3.1(n), 3.301(c), 3.303, 3.307, 
3.309 (2008).  

5.  The Veteran's disability manifested by hepatitis C is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110; 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, Veteran status has been established and is not 
at issue.  The Veteran was provided with preadjudication VCAA 
notice for all five issues on appeal in a November 2006 
letter.  This letter provided the Veteran with the 
notification required by C.F.R. § 3.159(b)(1), as well as 
both Pelegrini and Dingess.  The Board concludes that the 
duty to notify the Veteran has been met.  

The Board also concludes that the duty to assist the Veteran 
has been completed.  The Veteran's service treatment records 
have been obtained.  All relevant VA treatment records have 
also been obtained.  The Veteran was scheduled for a personal 
hearing but failed to report.  

The Veteran has not been provided with VA examinations of his 
claimed disabilities.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, there is absolutely no evidence that the 
Veteran's current disabilities may be associated with active 
service.  There is no evidence of treatment for these 
disabilities during service, and the Veteran has not 
identified any specific injuries or incidents during which 
his disabilities may have been incurred.  Furthermore, there 
is no evidence of a link between service and the current 
disabilities.  The Veteran does not claim that there is a 
continuity of symptomatology since discharge from service for 
any of his disabilities.  

Therefore, as the evidence is insufficient to meet even the 
low threshold for finding a link between current disability 
and service, VA is not obligated to provide the Veteran an 
examination or to obtain medical opinions for any of his 
disabilities.  As there is no indication that there is any 
outstanding evidence relevant to the Veteran's claims, the 
Board may proceed with adjudication of his appeal.  


Service Connection

The Veteran asserts that his claimed conditions were incurred 
in service.  He argues that his knee and back conditions are 
the result of physical training.  

The Veteran also states that he began to use drugs and have 
promiscuous sex during service that caused him to acquire 
Hepatitis C.  Finally, he asserts that his psychiatric 
symptoms are the result of his rejection and discharge from 
service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

If arthritis or a psychosis become manifest to a degree of 10 
percent within one year of separation from active service, 
then they are presumed to have been incurred during active 
service, even though there is no evidence of these 
disabilities during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  

The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  


Knee Conditions

The service treatment records are negative for any complaints 
or findings pertaining to a knee condition.  

The postservice medical records show symptoms related to the 
knees beginning in May 2006 when VA treatment records show 
the Veteran reported having bilateral knee pain for the past 
ten years.  The assessment was that of arthritis.  An X-ray 
study of the right knee obtained at this time resulted in an 
impression of findings consistent with advanced 
osteoarthritis of the right knee.  

The June 2006 records also note complaints of degenerative 
joint disease of the right knee as well as weakness of the 
left leg with increased reflexes of the left knee.  

The VA records continue to show complaints of bilateral knee 
pain through 2007.  The November 2007 records indicate that 
the Veteran believed that his left knee pain was the result 
of compensating for his right knee.  

The Veteran in this case has not identified any specific 
injury in service as the cause of his knee problems.  While 
he reports having an incident when he drove a truck into a 
ditch, he does not report sustaining any knee injury in this 
accident.  The service treatment records similarly are 
negative for any injury or treatment for either of the knees.  

The Veteran's postservice records first show pertinent 
findings in May 2006, many years after service.  By his own 
report, his knee problems only began approximately ten years 
before then.  

Finally, there is no medical opinion that tends to link the 
onset the Veteran's current knee condition to any event or 
incident of his active service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims of service connection for 
arthritis of either knee.  Since service connection for a 
right knee disability is not established, the Board need not 
address the Veteran's assertion of secondary service 
connection for the left knee arthritis.  38 C.F.R. 
§ 3.310(a).  

To the extent that the Veteran asserts that his current right 
knee disability is causally linked to his period of active 
service, but he is not shown to have requisite medical 
expertise to render a competent opinion to support his claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Hence, 
on this record, these claims must be denied. 


Low Back Disorder

The service treatment record is also silent any complaints or 
findings pertaining to a back disorder.  

The initial postservice evidence of a back disorder was in 
February 2006.  These show low back pain associated with 
sleeping on benches.  The Veteran reported sustaining a 
gunshot wound to the back with shotgun pellets as a result of 
a prison riot.  

The April 2006 records include an assessment of spinal 
arthritis for several years, and an X-ray study obtained at 
this time notes mild spondylosis of the dorsal spine.  A June 
2006 X-ray study resulted in an impression of degenerative 
changes of the lumbar spine.  Other VA treatment records show 
that the Veteran continued to have back pain into 2007.  

The Veteran has not reported any having any specific back 
injury in service, including in connection with the truck 
accident.  The postservice evidence do not serve to establish 
a continuity of symptomatology or treatment in the years 
following service prior to his recent treatment.  Finally, 
there is no medical opinion that relates the currently 
demonstrated low back disability to a documented event or 
incident during his active service.  

Accordingly, on this record, the claim of service connection 
for a low back disorder must be denied.  


An Innocently Acquired Psychiatric Disorder

The postservice VA medical records first show psychiatric 
treatment in February 2006, when the Veteran was diagnosed 
with alcohol dependence in remission.  In March 2006, the 
Veteran was treated for cocaine, alcohol and opiate 
dependence.  An April 2005 records continued to diagnose 
cocaine abuse and alcohol dependence.  The VA treatment 
records dating through 2007 show continued treatment for drug 
and alcohol related problems.  

Significantly, the service treatment record is unremarkable 
for any showing of psychiatric complaints or manifestations.  
Moreover, the current medical records do not contain a 
diagnosis of an innocently acquired psychiatric disorder.  To 
the extent the Veteran asserts that his alcohol and drug 
abuse began during his service, compensation benefits are not 
payable for primary substance abuse deemed to be the result 
of the Veteran's own willful misconduct.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008).  

The Veteran's representative has characterized the claimed 
disability as an adjustment disorder; however, a diagnosis of 
an innocently acquired psychiatric is not confirmed in this 
record.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

Therefore, without a showing of an innocently acquired 
psychiatric disorder in service or thereafter, the 
preponderance of the evidence is against the Veteran's claim 
of service connection.  


Hepatitis C

The service treatment records are negative for complaints or 
findings of hepatitis.  These records do show treatment for a 
sexually transmitted disease.  

The post service VA medical records include a March 2006 risk 
assessment when the Veteran reported a history of intravenous 
drug use, multiple sex partners, and sexually transmitted 
disease.  These records also show that Veteran was first 
diagnosed with hepatitis C in April 2006.  

In a November 2006 reply to a letter about risk factors for 
hepatitis C, the Veteran denied having had an organ 
transplant or blood transfusion prior to 1992, hemodialysis, 
accidental exposure to blood, intravenous drug use or 
intranasal cocaine use or high risk sexual activity.  

Although the evidence shows treatment for a sexually 
transmitted disease in service, the postservice medical 
records serve to establish ongoing and extensive behavior 
involving risk factors incident to likely exposure to 
hepatitis C after discharge.  Because the Veteran's own 
statements regarding his postservice pattern of having 
multiple sex partners and intravenous drug use are 
inconsistent, the Board finds no basis of credibility in 
these assertions for the purpose of linking his current 
hepatitis C to any event or incident of active service.  

Basically, given the extensive history of the Veteran's 
exposure to various risk factors for hepatitis C since 
service, the Board finds that the recently identified disease 
process is more likely the result of postservice exposure or 
infection.  On this record, the absence of a diagnosis of 
Hepatitis C until many years after service weighs heavily 
against the claim.  

Moreover, the Veteran has presented no competent evidence to 
support his lay assertions that the current hepatitis C is 
due to identified exposure during service.  

Without such evidentiary support for the claim and lacking 
credible lay assertions of a continuity of symptomatology or 
treatment since service, any attempt to relate the hepatitis 
C to service would involve no more than mere speculation.  
Accordingly, on this basis, the claim of service connection 
must be denied.  




ORDER

Service connection for arthritis of the right knee is denied.  

Service connection for arthritis of the left knee to include 
on a secondary basis is denied.  

Service connection for a low back disorder, claimed as 
degenerative disc disease or spondylosis is denied. 

Service connection for an innocently acquired psychiatric 
disorder to include depression is denied.  

Service connection for hepatitis C is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


